Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	The amendment filed September 15th 2022 has been entered. Claims 1, 4, 6-13 remain pending in the application. The previous objections to specifications, drawings, and claims have been overcome by applicant’s amendments.  The previous rejections under 112(b) have been overcome by applicant’s amendments. There are new rejections under 112(a) to be addressed in the amended claims as addressed below.  The previous 103 rejections with reference to the combination of Backes and Burgdorf, the combination of Bar-On and Burgdorf, and the combination of Kobayashi, Burgdorf, George and Avila have been overcome by amendment.

Claim Objections
In claim 6 “the transmitters electrodes and the sensor electrode of the capacitive sensor” lacks antecedent basis and should read “a plurality of transmitters electrodes and a sensor electrode of the capacitive sensor”.
In claim 7 “the transmitters electrodes and the sensor electrode of the capacitive sensor” lacks antecedent basis and should read “a plurality of transmitters electrodes and a sensor electrode of the capacitive sensor”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The specification as filed does not establish possession of the invention meeting the limitations of claim 1 and dependent claim 6. 
Claim 1 recites the limitation “wherein the capacitive sensor at least partially includes the transmitter coil and the sensor coils of the inductive sensor for capacitive evaluation”, and claim 6 recites “the transmitter electrodes  and the sensor electrodes of the capacitive sensor are designed as at least one annulus sector”. 
In the first embodiment, the capacitive sensor includes the transmitter and sensor coils for capacitive evaluation (Specification [48]) and the capacitive coupling of the inductive sensor coils is detected and evaluated, meeting the listed limitation of claim 1 (Specification [53]). In contrast, in the third and fourth embodiment of the device, “the transmitter electrodes and the sensor electrodes of the capacitive sensor are designed as at least one annulus sector” (Specification [61]), however, “the transmitter coil 1.1. and the sensor coils 1.2, 1.3 and 1.4  of the shown angle detector are not capacitively evaluated, but instead a separate structure  of the additional capacitive sensor, namely structure 7 is used”. (Specification [61])  Thus, the amended claim appears to improperly combine features of two separate embodiments.
Claims 7 is similarly rejected wherein annulus sector is replaced by ring segments. 
Claim 8 does not resolve the issue of claim 7 and is similarly rejected.
Claims 6-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 recites the limitation “wherein the capacitive sensor at least partially includes the transmitter coil and the sensor coils of the inductive sensor for capacitive evaluation”, and claim 6 recites “the transmitter electrodes  and the sensor electrodes of the capacitive sensor are designed as at least one annulus sector”. The disclosure does not enable the one skilled in the art to design the transmitter coil and the sensor coils of the inductive sensor (Specification; [53] used as the transmitter and sensor electrodes of the capacitive sensor) as annulus sectors or ring segments.
Claims 7 is similarly rejected wherein annulus sector is replaced by ring segments. 
Claim 8 does not resolve the issue of claim 7 and is similarly rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 4, and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US-20130069637-A1) hereinafter Kobayashi in view of Hohl et al. (EP2309230A1 – Espacenet Translation) hereinafter Hohl, in view of Avila (NPL -Dual Modality Sensor) and in view of Bar-On (US-20060176189-A1) .

Regarding claim 1, Koyabashi discloses a device for determining a position of a moving part (Kobayashi; Fig. 3-10, 13-16; inductive detection rotary encoder 11), the device comprising: 
a position detector to detect a position of the moving part relative to a reference position(Kobayashi; [78], the rotary encoder detects a relative angle of the rotor and stator, rotary encoder 11, stator 13, rotor 15), the position detector having a transmitter (Fig. 9, Kobayashi; [70], rotor 15, magnetic flux coupling coil 41) fixedly connected to the moving part (Kobayashi [56] rotor is identified as the transmitter as below in claim 1, rotates in conjunction with the rotation of the spindle), 
wherein the position detector is designed as an inductive and / or magnetic and / or optical sensor, (inductive rotary encoder 11)
wherein the position detector is formed as an inductive sensor with a transmitter coil (transmitting coil 31) and a plurality of sensor coils (three phase receiving coils 321-323)
wherein the device is configured to determine a rotation angle and / or torque of the moving part formed as a rotating part, comprising a position detector formed as an angle detector for detecting an angular position of the rotating part relative to a reference position (Koyabashi ; [78] measures relative angle of rotor 15 and stator 13)
wherein the angle detector has a transmitter which is non-rotatably connected with the rotating part (Kobayashi; [56] rotor 15 is identified as the transmitter)
and which is formed as a rotor with a base body for attachment to the rotating  part and a plurality of vanes extending radially outwardly from the base body (Fig. 9 convex portions 412 extend radially from the base body).
Koyabashi does not disclose the position detector being designed such that the position detector is operated in a position detection state for detecting the position of the moving part relative to the reference position and in a power-saving state to save power; 
and a capacitive sensor comprising the transmitter, and the transmitter and the remainder of the capacitive sensor are formed to be coordinated with each other and are arranged such that in the power-saving state of the position detector, a movement of the moving part relative to the reference position is detectable via the capacitive sensor and, as a function of this detection, the position detector is automatically transferred from the power-saving state to the position-detecting state; 
and wherein the capacitive sensor at least partially includes the transmitter coil and the sensor coils of the inductive sensor for capacitive evaluation; and 
the position detector further comprising at least one indexer for indexing at a predetermined rotation of the rotating part relative to the reference position, and wherein at least one of the vanes of the rotor has a marker that is detected via the indexer.  
Hohl discloses a position detector designed such that the position detector is operated in a position detection state for detecting the position of the moving part relative to the reference position and in a power-saving state to save power; (Hohl; [18], the high-resolution second position sensor is identified as the position detector)
and a capacitive sensor arranged such that in the power-saving state of the position detector, a movement of the moving part relative to the reference position is detectable via the capacitive sensor and, as a function of this detection, the position detector is automatically transferred from the power-saving state to the position- detecting state, (HOHL; [17] first position sensor may be a capacitive sensor; [9] first position sensor outputs a wake-up signal in the energy saving mode in response to a detection of position change;  [11] switches the measuring device from the energy saving mode to the operating mode).
Hohl and Kobayashi are analogous arts as both are in the field of position detectors. It would have been obvious to one of ordinary skill in the art, before the filing date of the claimed invention, to add a power saving state wherein a capacitive rotary encoder is operated to detect motion and activate a full position detecting state when motion is detected in the power-saving state, doing so would allow the detector to reduce power usage.
The combination of Kobayashi and Hohl does not specifically disclose the capacitive sensor detecting the position of the transmitter affixed to the moving part, however, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to track the movement of the transmitter fixed to the moving part using the capacitive sensor. Doing so would allow the detection of the motion of the moving part in power saving mode. 
The combination of Kobayashi and Hohl further does not disclose the position detector further comprising at least one indexer for indexing at a predetermined rotation of the rotating part relative to the reference position, wherein at least one of the vanes of the rotor has a marker that is detected via the indexer  and wherein the capacitive sensor at least partially includes the transmitter coil and the sensor coils of the inductive sensor for capacitive evaluation.
Bar-On discloses a capacitive rotary encoder including an incremental encoder and an indexer for indexing at a predetermined rotation of the rotating part relative to the reference position, (Bar-On; Fig. 10, [53-54], index channel generates index mark once per full rotation,  index channel transmit plates 102, rotor index marking 106, index receiver plates 109), wherein at least one of the vanes of the rotor has a marker that is detected via the indexer (Bar-On; index teeth with marking 106).
Hohl further discloses configuring wake-up signal to be output when the coarse position sensor detects a rotation of the body beyond a predetermined value to allow the sensitivity of motion detection to be adjusted. (Hohl; [22])
Bar-On is an analogous art to the combination of Kobayashi, and Hohl as they are both in the field of position sensors. It would have been obvious to one of the ordinary skill in the art before the filing date of the claimed invention use a capacitive rotary encoder with an indexing channel detecting a predetermined rotation of the rotating part. Doing so would allow the angular sensor to match the sensitivity of the wake-up signal to  the particular task. 
The combination of Kobayashi, Hohl, and Bar-On does not disclose the position detector wherein the capacitive sensor at least partially includes the transmitter coil and the sensor coils of the inductive sensor for capacitive evaluation.
Avila discloses a dual capacitive inductive sensor wherein the capacitive sensor senses the capacitive coupling between the transmitter coil and receiver coil of an inductive sensor. (Avila; Section IIIA Paragraph 1, the same planar structure that is used for capacitive measurements can be treated as coils for magnetic induction measurements; Section IIIB the capacitive sensing mode measures the capacitive coupling of the transmitter and receiving coils).
Bar-On further discloses a capacitive rotary encoder composed of a high-resolution channel and a low-resolution coarse channel (Bar-On; Fig 5b, [40])
Avila is an analogous art to the combination of Kobayashi, Hohl, and Bar-On as they are in the field of inductive and capacitive sensors. It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention wherein to perform capacitive sensing for the high-resolution channel using the transmitter and sensor coils of the position detector, doing so would allow the high resolution capacitive and inductive sensors to be connected or disconnected from the power source together, while the indexer operates in power saving mode. 
Regarding claim 4, the combination of Kobayashi, Hohl, Avilia and Bar-On disclose the device as in claim 1.
 The combination of Kobayashi, Hohl, Avilia and Bar-On as in claim 1 further discloses wherein the capacitive sensor has a plurality of transmitter electrodes and a sensor electrode, wherein, the transmitter electrodes and the sensor electrode of the capacitive sensor are formed at least partially independent of the position detector (index channel is formed separate from the fine channel sensing of the capacitive sensor which incorporated the inductive coils for capacitive evaluation). 
Regarding claim 9, the combination of Kobayashi, Hohl, Avilia and Bar-On disclose the device as in claim 1.  Kobayashi further discloses that the position detector is at least partially arranged on a printed circuit board and wherein the printed circuit board is designed as a multilayer printed circuit board (Kobayashi; [59] and [64], multilayer wiring substrate form the transmitting coil 31 and receiving coil 32; Paragraph receiving coil composed of three layers of receiving coil 321-323). Avila, as in claim 1 above, discloses a capacitive sensor composed of the same transmitter coil and receiver coil of an inductive sensor. Therefore, the position detector and the capacitive sensor are each at least partially arranged on a common printed circuit board and wherein the printed circuit board is designed as a multilayer printed circuit board.
Regarding claim 10, the combination of Kobayashi, Hohl, Avilia and Bar-On disclose the device as in claim 1. The combination of Kobayashi, Hohl, Avilia, and Bar-On further disclose and -21 -Attorney Docket No. 1060/0213PUS1 automatically transferring the position detector from a power-saving state to a position detection state via the capacitive sensor as a function of the detection of a movement of the moving part relative to the reference position. (Hohl; [18] as in claim 1)
Regarding claim 11, the combination of Kobayashi, Hohl, Avilia and Bar-On disclose the device as in claim 10. Hohl further discloses-21 -Attorney Docket No. 1060/0213PUS1 a wherein the position detector is automatically transferred from the position detection state to the power-saving state via the position detector as a function of the detection of a movement of the moving part relative to the reference position. (Hohl; [23] transfer to power saving state after no signal is received from one of the sensors after a predetermined amount of time)
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to return the position detector to a power-saving state when there is no detected motion for a period of time, doing so would avoid unnecessary energy consumption when the moving part is at rest. 
Regarding claim 12, the combination of Kobayashi, Hohl, Avilia and Bar-On disclose the device as in claim 10. The combination of Kobayashi, Hohl, Avilia and Bar-On does not specifically disclose the capacitive sensor is used in the position detection state of the position detector to detect the position of the moving part relative to the reference position, however, Hohl discloses wherein the capacitive sensor is used in the position detection state of the position detector to detect the movement of the moving part (Hohl; [23], the position detector may be switched into energy saving mode after a predetermined period of time in which no signal is output from the at least one first position sensor).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention, to use continue to use the capacitive sensor in the position detection state of the of the position detector to detect the position of the moving part relative to the reference position and trigger a sleep mode if the motion is below a predetermined level. Doing so would allow the system to avoid unnecessary power consumption when the body is at rest.
Regarding claim 13, the combination of Kobayashi, Hohl, Avilia and Bar-On discloses the device as in claim 1. Bar-On further discloses wherein the predetermined rotation is a 360-degree rotation (Bar-On; [53] encoders have an index channel that generates an index mark only once per full rotation).
It would have been obvious to one of ordinary skill in the art, before the filing date of the claimed invention, to index the position detection each full rotation. Doing so would allow the position detector to be used to distinguish between different rotations of the rotatable part for tracking the position of a component coupled to the rotatable part such as a larger pulley where a rotation of the large pulley correlates to a single repetition of the smaller pulley.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM MILES DEAN whose telephone number is (571)272-2985. The examiner can normally be reached Monday - Friday 10:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM M DEAN/               Examiner, Art Unit 2857

/ANDREW SCHECHTER/               Supervisory Patent Examiner, Art Unit 2857